[Cite as State v. Bradshaw, 2018-Ohio-1105.]
                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                       SCIOTO COUNTY


STATE OF OHIO,                                    :

        Plaintiff-Appellee,                       :    Case No. 17CA3803

        vs.                                       :

GARVIN S. BRADSHAW,                               :    DECISION AND JUDGMENT ENTRY

        Defendant-Appellant.                      :

_________________________________________________________________

                                               APPEARANCES:

S. Andrew Sturgill, Portsmouth, Ohio, for appellant.

Mark E. Kuhn, Scioto County Prosecuting Attorney, and Jay Willis, Scioto County Assistant
Prosecuting Attorney, Portsmouth, Ohio, for appellee.
_________________________________________________________________
CRIMINAL APPEAL FROM COMMON PLEAS COURT
DATE JOURNALIZED: 3-9-18
ABELE, J.

        {¶ 1} This is an appeal from a Scioto County Common Pleas Court judgment of

conviction and sentence. A jury found Garvin S. Bradshaw, defendant below and appellant

herein, guilty of three offenses: (1) trafficking in heroin, in violation of R.C. 2925.03(A)(2); (2)

possession of heroin, in violation of R.C. 2925.11(A); and (3) tampering with evidence, in

violation of R.C. 2921.12(A)(1).

        {¶ 2} Appellant assigns the following errors for review:



                FIRST ASSIGNMENT OF ERROR:
SCIOTO, 17CA3803                                                                                 2

                   “THE EVIDENCE WAS INSUFFICIENT AS A MATTER OF
                   LAW TO CONVICT APPELLANT OF TAMPERING WITH
                   EVIDENCE AS INDICTED; OR IN THE ALTERNATIVE, THE
                   CONVICTION OF TAMPERING WITH EVIDENCE WAS
                   AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.”

                   SECOND ASSIGNMENT OF ERROR:

                   “THE EVIDENCE WAS INSUFFICIENT AS A MATTER OF
                   LAW TO CONVICT APPELLANT OF EITHER CHARGE OF
                   POSSESSION OF HEROIN OR TRAFFICKING IN HEROIN AS
                   INDICTED; OR, IN THE ALTERNATIVE, THE CONVICTIONS
                   OF POSSESSION OF HEROIN AND TRAFFICKING IN
                   HEROIN WERE AGAINST THE MANIFEST WEIGHT OF THE
                   EVIDENCE.”

        {¶ 3} After a Scioto County grand jury returned an indictment that charged appellant

with trafficking in heroin, possession of heroin, and tampering with evidence, appellant entered

not guilty pleas. The trial court later held a jury trial.

        {¶ 4} At trial, Matthew Mathias, appellant’s parole officer, testified that he arrested

appellant “pending an investigation of violations.” Mathias did not elaborate upon the nature of

the violations. However, Mathias stated that before he placed appellant in a vehicle to transport

him to jail, Mathias checked the vehicle's backseat for any items or contraband. Mathias then

asked appellant whether he had anything on him, and appellant stated that he did not. Mathias

patted down appellant and did not locate any contraband. Mathias indicated that he “tr[ies] to

make it a standard practice to remind [arrestees] that they are going into custody, they don’t want

to catch any other charges, and [appellant] said he ha[d] nothing else on him.”

        {¶ 5} Mathias testified that after appellant exited the vehicle at the jail, Mathias’s

supervisor, Parole Services Supervisor Matthew Stuntebeck, saw appellant throw something in

the trash. Stuntebeck retrieved the item that looked like a cigarette wrapper. Mathias stated
SCIOTO, 17CA3803                                                                                                   3

that Stuntebeck asked appellant about the item, and appellant responded that “it was some dope *

* * [and] that he was taking it to a guy in the Ville.”1

        {¶ 6} Stuntebeck testified that he was present during appellant’s arrest and helped

transport him to the jail. Stuntebeck explained that he and Mathias arrested appellant “pending

an investigation * * * for a potential parole violation.”2

        {¶ 7} Stuntebeck stated that he, like Mathias, generally informs arrestees “that it’s

potentially another felony charge if they do convey something into a detention facility and can

lead to further violations, as well as potentially new charges.” Stuntebeck indicated that he

asked appellant if he had “anything else” that might “get [him] in trouble.” Appellant said that

he did not.       Stuntebeck stated that before he placed appellant in the transport vehicle, he

personally inspected the backseat to ensure that it did not contain any contraband.

        {¶ 8} Stuntebeck explained that when they arrived at the jail, he walked over to help

appellant out of the car. As he did so, he noticed that appellant appeared to be “fidgeting.”

Stuntebeck testified that once appellant exited the vehicle, Stuntebeck saw “something in

[appellant’s] hand and [he] kind of had his hands in the back of his pants.”

        {¶ 9} Stuntebeck related that as they approached the door to the jail, appellant dropped

something in the trash can. Stuntebeck retrieved the item and discovered that it was a “really

thin smashed Pall Mall cigarette package” that contained a powdery substance wrapped inside a

small plastic bag. Stuntebeck asked appellant what it was, and appellant stated it was “dope.”


        1
            The testimony indicates that the “Ville” is a specific neighborhood located within Portsmouth, Ohio.

        2
           Appellant’s brief indicates that the officers were investigating him for community control violations. The
state did not present any evidence regarding the alleged violations. For the sake of consistency, however, we use the
terminology the officers used at trial and will thus refer to the investigation as involving parole violations.
SCIOTO, 17CA3803                                                                                  4

Stuntebeck next inquired whether it was heroin, and appellant responded, “Yeah, something like

that.” Stuntebeck explained that appellant indicated that “he was going to take it to some guy in

the Ville to deliver.”

        {¶ 10} After the state rested, appellant moved for a Crim.R. 29 judgment of acquittal

regarding the tampering with evidence charge. He asserted that the state failed to present

evidence showing that appellant tampered with evidence related to an ongoing or likely

investigation into alleged drug activity. Appellant alleged that no evidence indicated that he

knew the officers were investigating, or likely to investigate, appellant for drug activity.

Appellant claimed that without evidence that the officers suspected him of drug activity, the state

could not show that he tampered with evidence relating to an ongoing or likely investigation.

        {¶ 11} The state countered that appellant knew the officers were investigating him for

violating parole and that the investigation did not end at the jail-house doors. The state further

argued that the officers warned appellant about the consequences of carrying contraband into the

jail, and that warning gave appellant knowledge that an investigation into whether he was

carrying contraband was likely. The trial court overruled appellant’s motion.

        {¶ 12} The jury subsequently found appellant guilty of all three offenses as charged in the

indictment. The trial court (1) merged appellant’s trafficking in heroin and possession of heroin

convictions and ordered appellant to serve twelve months in prison for trafficking in heroin, (2)

sentenced appellant to serve thirty-six months in prison for his tampering with evidence, and (3)

further ordered that the sentences be served consecutively to one another for a total of forty-eight

months. This appeal followed.

                                                 I
SCIOTO, 17CA3803                                                                                   5

        {¶ 13} Appellant’s first and second assignments of error assert that the state failed to

present sufficient evidence to support his convictions, or alternatively, that his convictions are

against the manifest weight of the evidence. For ease of discussion, we first set forth the

standards that apply to both assignments of error.

        {¶ 14} We initially observe that “sufficiency” and “manifest weight” present two distinct

legal concepts. Eastley v. Volkman, 132 Ohio St. 3d 328, 2012–Ohio–2179, 972 N.E.2d 517,

¶23 (stating that “sufficiency of the evidence is quantitatively and qualitatively different from the

weight of the evidence”); State v. Thompkins, 78 Ohio St. 3d 380, 678 N.E.2d 541 (1997),

syllabus. A claim of insufficient evidence invokes a due process concern and raises the question

whether the evidence is legally sufficient to support the verdict as a matter of law. Thompkins,
78 Ohio St. 3d at 386. When reviewing the sufficiency of the evidence, our inquiry focuses

primarily upon the adequacy of the evidence; that is, whether the evidence, if believed,

reasonably could support a finding of guilt beyond a reasonable doubt. Id. at syllabus. The

standard of review is whether, after viewing the probative evidence and inferences reasonably

drawn therefrom in the light most favorable to the prosecution, any rational trier of fact could

have found all the essential elements of the offense beyond a reasonable doubt. E.g., Jackson v.

Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); State v. Jenks, 61 Ohio St

.3d 259, 273, 574 N.E.2d 492 (1991). Furthermore, a reviewing court is not to assess “whether

the state’s evidence is to be believed, but whether, if believed, the evidence against a defendant

would support a conviction.” Thompkins, 78 Ohio St. 3d at 390 (Cook, J., concurring).

        {¶ 15} Thus, when reviewing a sufficiency-of-the-evidence claim, an appellate court

must construe the evidence in a light most favorable to the prosecution. E.g., State v. Hill, 75
SCIOTO, 17CA3803                                                                                   6
Ohio St. 3d 195, 205, 661 N.E.2d 1068 (1996); State v. Grant, 67 Ohio St. 3d 465, 477, 620
N.E.2d 50      (1993).   A   reviewing   court   will   not   overturn   a   conviction   on   a

sufficiency-of-the-evidence claim unless reasonable minds could not reach the conclusion that

the trier of fact did. State v. Tibbetts, 92 Ohio St. 3d 146, 162, 749 N.E.2d 226 (2001); State v.

Treesh, 90 Ohio St. 3d 460, 484, 739 N.E.2d 749 (2001).

         {¶ 16} “Although a court of appeals may determine that a judgment of a trial court is

sustained by sufficient evidence, that court may nevertheless conclude that the judgment is

against the weight of the evidence.” Thompkins, 78 Ohio St. 3d at 387. When an appellate

court considers a claim that a conviction is against the manifest weight of the evidence, the court

must dutifully examine the entire record, weigh the evidence and all reasonable inferences, and

consider the witness credibility. State v. Dean, 146 Ohio St. 3d 106, 2015–Ohio–4347, 54
N.E.3d 80, ¶151, citing Thompkins, 78 Ohio St. 3d at 387. A reviewing court must bear in mind,

however, that credibility generally is an issue for the trier of fact to resolve. State v. Issa, 93
Ohio St. 3d 49, 67, 752 N.E.2d 904 (2001); State v. Murphy, 4th Dist. Ross No. 07CA2953,

2008–Ohio–1744, ¶31. “‘Because the trier of fact sees and hears the witnesses and is particularly

competent to decide “whether, and to what extent, to credit the testimony of particular

witnesses,” we must afford substantial deference to its determinations of credibility.’” Barberton

v. Jenney, 126 Ohio St. 3d 5, 2010–Ohio–2420, 929 N.E.2d 1047, ¶20, quoting State v. Konya,

2nd Dist. Montgomery No. 21434, 2006–Ohio–6312, ¶6, quoting State v. Lawson, 2nd Dist.

Montgomery No. 16288 (Aug. 22, 1997). As the court explained in Eastley :

                “‘[I]n determining whether the judgment below is manifestly against the
         weight of the evidence, every reasonable intendment must be made in favor of the
         judgment and the finding of facts. * * *
SCIOTO, 17CA3803                                                                                   7

        If the evidence is susceptible of more than one construction, the reviewing court is
        bound to give it that interpretation which is consistent with the verdict and
        judgment, most favorable to sustaining the verdict and judgment.’”

Id. at ¶21, quoting Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St. 3d 77, 80, 461 N.E.2d 1273

(1984), fn.3, quoting 5 Ohio Jurisprudence 3d, Appellate Review, Section 60, at 191–192 (1978).

 Thus, an appellate court will leave the issues of weight and credibility of the evidence to the

fact-finder, as long as a rational basis exists in the record for its decision. State v. Picklesimer,

4th Dist. Pickaway No. 11CA9, 2012–Ohio–1282, ¶24; accord State v. Howard, 4th Dist. Ross

No. 07CA2948, 2007–Ohio–6331, ¶6 (“We will not intercede as long as the trier of fact has

some factual and rational basis for its determination of credibility and weight.”).

        {¶ 17} Once the reviewing court finishes its examination, the court may reverse the

judgment of conviction only if it appears that the fact-finder, when resolving the conflicts in

evidence, “‘clearly lost its way and created such a manifest miscarriage of justice that the

conviction must be reversed and a new trial ordered.’” Thompkins, 78 Ohio St. 3d at 387,

quoting State v. Martin, 20 Ohio App. 3d 172, 175, 485 N.E.2d 717 (1st Dist.1983). If the

prosecution presented substantial credible evidence upon which the trier of fact reasonably could

conclude, beyond a reasonable doubt, that the essential elements of the offense had been

established, the judgment of conviction is not against the manifest weight of the evidence. E.g.,

State v. Eley, 56 Ohio St. 2d 169, 383 N.E.2d 132 (1978), syllabus, superseded by state

constitutional amendment on other grounds in State v. Smith, 80 Ohio St. 3d 89, 684 N.E.2d 668

(1997). Accord Eastley at ¶12, quoting Thompkins, 78 Ohio St. 3d at 387, quoting Black’s Law

Dictionary 1594 (6th ed.1990) (explaining that a judgment is not against the manifest weight of

the evidence when “‘“the greater amount of credible evidence”’” supports it). A reviewing court
SCIOTO, 17CA3803                                                                                   8

should find a conviction against the manifest weight of the evidence only in the “‘exceptional

case in which the evidence weighs heavily against the conviction.’” Thompkins, 78 Ohio St. 3d

at 387, quoting Martin, 20 Ohio App. 3d at 175. Accord State v. Lindsey, 87 Ohio St. 3d 479,

483, 721 N.E.2d 995 (2000).

                                                    II

          {¶ 18} In his first assignment of error, appellant asserts that the state did not present

sufficient evidence to support his tampering with evidence conviction, or alternatively, that his

conviction is against the manifest weight of the evidence. In particular, appellant contends that

the state failed to present any evidence to show that the evidence he allegedly tampered with,

heroin, related to an ongoing or likely investigation regarding the possession of or trafficking in

heroin.     Appellant claims that at the time he allegedly disposed of the heroin, the only

investigation concerned his alleged parole violations. Because appellant contends that the state

did not present any evidence that his alleged violations involved drug-related offenses or that the

heroin related to his alleged parole violations, appellant thus argues that the evidence allegedly

tampered with, heroin, did not bear any relation to an ongoing or likely investigation. He

therefore asserts that because the evidence fails to show a pending or likely investigation into his

alleged drug-related activity, the evidence is legally insufficient to support his tampering with

evidence conviction.

          {¶ 19} The tampering with evidence statute provides:

                  (A) No person, knowing that an official proceeding or investigation is in
          progress, or is about to be or likely to be instituted, shall do any of the following:
                  (1) Alter, destroy, conceal, or remove any record, document, or thing, with
          purpose to impair its value or availability as evidence in such proceeding or
          investigation;
SCIOTO, 17CA3803                                                                                   9


To support a conviction for tampering with evidence under R.C. 2921.12(A)(1), the state must

establish, beyond a reasonable doubt, that the defendant (1) knew “of an official proceeding or

investigation in progress or likely to be instituted,” (2) altered, destroyed, concealed, or removed

“the potential evidence,” and (3) possessed a purpose to impair “the potential evidence’s

availability or value in such proceeding or investigation.” State v. Straley, 139 Ohio St. 3d 339,

2014-Ohio-2139, 11 N.E.3d 1175, ¶11.

                                                 A

        {¶ 20} The first element requires the state to establish that at the time of concealment, the

defendant knew “of an official proceeding or investigation in progress or likely to be instituted.”

State v. Barry, 145 Ohio St. 3d 354, 2015-Ohio-5449, 49 N.E.3d 1248, ¶2. “The likelihood of an

investigation is measured at the time of the alleged tampering.” State v. Martin, — Ohio St.3d

—, 2017-Ohio-7556, — N.E.3d —, ¶110, citing Straley at ¶19, and Barry at ¶21.

        {¶ 21} R.C. 2901.22(B) defines when a person acts “knowingly.” The statute states:

                 A person acts knowingly, regardless of purpose, when the person is aware
        that the person’s conduct will probably cause a certain result or will probably be
        of a certain nature. A person has knowledge of circumstances when the person is
        aware that such circumstances probably exist. When knowledge of the existence
        of a particular fact is an element of an offense, such knowledge is established if a
        person subjectively believes that there is a high probability of its existence and
        fails to make inquiry or acts with a conscious purpose to avoid learning the fact.

        {¶ 22} This means that the defendant must be “aware that conduct will probably cause a

certain result or will probably be of a certain nature or that circumstances probably exist.” Barry

at ¶24 (emphasis sic). Furthermore, R.C. 2901.22(B) “provides that a person can be charged

with knowledge of a particular fact only if that person ‘subjectively believes that there is a high
SCIOTO, 17CA3803                                                                              10

probability of its existence and fails to make inquiry or acts with a conscious purpose to avoid

learning the fact.’” Id. (emphasis sic), quoting R.C. 2901.22(B). Accordingly, the definition of

“knowingly” does not encompass knowledge that a reasonably diligent person should, but does

not, have.” Id. (emphasis sic). Consequently, “constructive knowledge is insufficient to prove

that [an accused] knew that an investigation was ongoing or likely to be commenced.” Id. at

¶25. “Ohio law does not impute constructive knowledge of an impending investigation based

solely on the commission of an offense.” Id. at ¶2.

        {¶ 23} However, “knowledge of a likely investigation may be inferred when the

defendant commits a crime that is likely to be reported.” Martin at ¶118 (emphasis sic). For

instance, knowledge may be inferred in homicide cases because “[h]omicides are highly likely to

be discovered and investigated,” and “a jury may reasonably believe that a murderer knows this.”

 Martin at ¶119.

        {¶ 24} In Barry, the court determined that the evidence was legally insufficient to show

that the defendant knew that an official proceeding or investigation was in progress or was likely

to be instituted at the time she concealed drugs. In Barry, the defendant hid the drugs in her

body before departing for a road trip. She intended to drive with a group of friends to West

Virginia. While en route, a law enforcement officer stopped the defendant’s vehicle. After

questioning, the officer began to suspect that the defendant had hidden drugs inside her body.

The officer then warned the defendant that he could obtain a warrant for a body cavity search if

she did not cooperate. The defendant eventually admitted that she had concealed drugs inside

her body. The state subsequently indicted the defendant for trafficking in heroin, possession of

heroin, conspiracy to traffic in drugs, and tampering with evidence. The jury found her guilty of
SCIOTO, 17CA3803                                                                              11

all four offenses, and on appeal, we affirmed her convictions.          A majority of the panel

determined that the defendant committed the “unmistakable crimes of drug trafficking, drug

possession and conspiracy to traffic in drugs” at the time she concealed the drugs, and thus, that

she had “constructive knowledge of an impending investigation.” 2014-Ohio-4452, ¶12.

        {¶ 25} We then certified the following question to the Ohio Supreme Court: “‘Whether a

person who hides evidence of a crime that is unmistakable to him or her commits tampering with

evidence in the absence of evidence that a victim or the public would report a crime?’” Barry,

145 Ohio St. 3d 354, ¶ 1, quoting 141 Ohio St. 3d 1452, 2015-Ohio-239, 23 N.E.3d 1195. The

supreme court answered, “no.” The court explained its reasoning as follows:

                 The answer to this question is no, because an element of tampering with
        evidence requires the state to prove beyond a reasonable doubt that the accused
        knew that an official proceeding or investigation is in progress or likely to be
        instituted at the time the evidence is altered, destroyed, concealed, or removed.
        Ohio law does not impute constructive knowledge of an impending investigation
        based solely on the commission of an offense, and therefore, the fact that an act
        was unmistakably a crime does not, by itself, establish that the accused knew of an
        investigation into that crime or that such an investigation was likely to be
        instituted. Rather, the state must demonstrate that the accused knew of a pending
        official proceeding or investigation or knew that such a proceeding or
        investigation was likely to be instituted at the time of the concealment.

Id. at ¶2.

        {¶ 26} The court concluded that the evidence failed to establish that the defendant “knew

or could have known that a state trooper would stop her car * * * and begin an investigation of

her for drug trafficking and drug possession” at the time she concealed the drugs. Id. at ¶3.

The court explained that the evidence did not show that “at the time [the defendant] concealed

the heroin, she knew than an investigation into her drug trafficking and possession was likely to

be instituted.” Id. at ¶22. The court further noted that when the defendant hid the drugs, only
SCIOTO, 17CA3803                                                                              12

her coconspirators were present and nothing in the record suggested that “she thought it likely

that she would be stopped by law enforcement.” Id. at ¶27. The court additionally observed

that the evidence failed to show that the defendant “displayed willful ignorance by placing the

heroin in her vaginal cavity with a subjective belief that an investigation was likely.” Id.

Instead, the court found that the defendant “concealed the drugs with a purpose to avoid detection

by law enforcement and without knowledge of an impending or likely investigation.” Id. The

court thus concluded that the evidence was insufficient to support the defendant’s tampering with

evidence conviction.

        {¶ 27} In Martin, the court determined that the evidence adequately showed that the

defendant knew of an ongoing or likely investigation. In that case, the defendant shot two

people at close range and then burned his clothing. He later was charged with and convicted of

multiple counts, including tampering with evidence. On appeal to the Ohio Supreme Court, the

defendant asserted that the evidence did not support his tampering with evidence conviction. He

argued, in part, that the evidence failed to show that he had knowledge of an ongoing or likely

investigation. Id. at ¶115. The Ohio Supreme Court disagreed and explained: “As a matter of

common sense, we can infer that a person who had shot two people and left them for dead in a

residential neighborhood would know that an investigation was likely.” Id. at ¶116.

        {¶ 28} The court recognized its holding in Barry that “‘Ohio law does not impute

constructive knowledge of an impending investigation based solely on the commission of an

offense.’” Id., quoting Barry at ¶2. The court, however, distinguished Barry. The court stated

that in Barry, the underlying offense was heroin possession, and the defendant allegedly

concealed the heroin inside her body.      Id. at ¶117.    The court explained that “when the
SCIOTO, 17CA3803                                                                               13

defendant [in Barry] concealed the heroin, she had no reason to believe that the police would

investigate her, for ‘only her coconspirators were present * * * and nothing in the record shows

that she thought it likely that she would be stopped by law enforcement.’” Id., quoting Barry at

¶27. The court thus indicated that Barry required the court to answer “‘whether knowledge that

an official proceeding or investigation is pending or likely to be instituted can be imputed to one

who commits a crime, regardless of whether that crime is likely to be reported to law

enforcement.’” Id., quoting Barry at ¶17.

        {¶ 29} The Martin court concluded that “Barry does not foreclose the possibility that

knowledge of a likely investigation may be inferred when the defendant commits a crime that is

likely to be reported.” The court noted that Barry involved “a possessory offense,” whereas the

defendant in Martin committed homicide. Id. at ¶118. The court stated that “[h]omicides are

highly likely to be discovered and investigated[, and c]ertainly, a jury may reasonably believe

that a murderer knows this.” Id. The court thus concluded that the evidence supported a

finding that when the defendant burned the clothes he had worn during the shootings, he knew

that an official investigation was about to be or likely to be instituted. Id. at ¶119.

        {¶ 30} In State v. Cheesman, 5th Dist. Fairfield No. 15CA59, 2016-Ohio-5040, the court

concluded that the defendant possessed knowledge of an official investigation in progress or that

was about to be or likely to be instituted. In that case, the defendant was arrested for failing to

report to his community control officer. At the time of his arrest, officers asked the defendant

“if he had anything on him or inside of him” and patted him down for weapons. Id. at ¶4. The

defendant denied that he had any items on him or inside of him. Officers then transported the

defendant to the jail.
SCIOTO, 17CA3803                                                                                    14

          {¶ 31} At the jail, a deputy again patted down the defendant and asked the defendant “if

he had anything in or on him that was illegal, warning that if he did it would be considered

conveyance, an additional felony with which he could be charged.” Id. at ¶6. The defendant

stated that he did not.       Officers subsequently discovered a ball of aluminum foil in the

defendant’s pocket and the pen-barrel with the ink tube removed–items commonly associated

with drug use.

          {¶ 32} During the pat-down search, the defendant clenched his muscles and gave the

officers other suspicious indicators. The officers thus sought and obtained approval for a strip

search.     Once the officers received permission to conduct the strip search, the defendant

indicated that he did not feel well. The officers took appellant to the “change-out room” and

asked him to disrobe, turn around, and cough. As the defendant removed his underwear, he told

the officers he felt faint. The defendant slowly lowered himself to the ground and began to

mimic a seizure. As he was rolling around on the ground, the defendant appeared to reach his

hand toward his rectum in an effort to shove an item farther up into his rectum. The officers

subsequently discovered a plastic bag containing assorted pills. The defendant later was charged

with and convicted of tampering with evidence and illegal conveyance of a drug of abuse into a

detention facility. The defendant appealed.

          {¶ 33} On appeal, the defendant asserted, in part, that the state failed to present sufficient

evidence to support his tampering with evidence conviction. He claimed that he concealed the

pills in his rectum before the officers placed him in custody, and thus, at the time he concealed

the pills, he did not know of an ongoing or likely investigation involving the pills. The appellate

court disagreed. The court rejected the defendant’s assertion that “because the pills were already
SCIOTO, 17CA3803                                                                               15

hidden inside [his] rectum when he was taken into custody by the probation officers for failing to

report, he was not aware of any ongoing or likely investigation as it relates to the pills.” Id. at

¶41. Instead, the court agreed with the state that the defendant committed the tampering offense

not before the officers placed him in custody, but instead, he committed the offense “in the

change-out room in the jail ‘when [he] put his hand in and then over his rectal area in order to

further conceal the apprehension of the drugs.’” Id. at ¶42. The court concluded that the record

supported a finding that the defendant “attempted to further conceal the drugs hidden in his anal

cavity while the officers were investigating whether [he] had conveyed drugs in the county jail.”

Id. at ¶43.

        {¶ 34} In State v. Wallace, 12th Dist. Fayette No. CA2015-09-019, 2016-Ohio-4922, the

court rejected the defendant’s argument that the evidence failed to support a finding that he knew

of an ongoing or likely investigation. In Wallace, an officer stopped the defendant’s vehicle for

speeding. Upon approaching the vehicle, the officer detected an odor of alcohol and saw a

marijuana stem on the defendant’s lap. The officer requested the defendant to exit the vehicle

and conducted a pat-down search. The officer also asked the defendant whether he had “any

weapons or anything else in the car that should not be there.” Id. at ¶2. The defendant did not

respond.

        {¶ 35} During the stop, the officer learned that the defendant’s driver’s license had been

suspended and that he lacked driving privileges. A second officer then arrived on the scene and

saw the defendant place an item in his mouth that appeared to be a baggie. The officer ordered

the defendant to open his mouth, but the defendant did not comply. Instead, he attempted to

swallow the item and fled the scene. The officers pursued him and eventually apprehended him.
SCIOTO, 17CA3803                                                                                 16

 Next to the defendant, the officers found a saliva-covered bag that contained a white powder.

        {¶ 36} The defendant subsequently was charged with cocaine possession and tampering

with evidence. After his conviction, the defendant appealed. The defendant argued that the

evidence was insufficient to support his tampering with evidence conviction. In particular, he

claimed that the evidence failed to support a finding that he knew of an ongoing or likely

investigation into his cocaine possession when he placed the baggie in his mouth. The appellate

court disagreed. The court explained that

        although the investigation began as a routine traffic stop for speeding, it escalated
        to the discovery of a marijuana stem on [the defendant]’s lap, [the defendant]’s
        suspended driver’s license and lack of driving privileges * * * which resulted in
        the need to arrest [the defendant] and have the vehicle towed. When [the
        defendant] put the baggie in his mouth and [the officer] asked him, ‘what’s in
        your mouth?’ [the defendant] knew an investigation into his cocaine possession
        was in progress.

Id. at ¶16.

        {¶ 37} The Eighth District Court of Appeals considered a similar set of circumstances in

State v. Sharp, 8th Dist. Cuyahoga No. 103445, 2016-Ohio-2634. In Sharp, the officer stopped

the defendant’s vehicle for an expired registration. The officer subsequently learned that the

plates were registered to a different vehicle. The officer asked the defendant for his driver’s

license and proof of insurance. The defendant responded that the vehicle did not belong to him.

 The officer also learned that the defendant’s driver’s license was under suspension. The officer

then advised the defendant that he would be arrested due to driving under suspension and that the

vehicle would be impounded.

        {¶ 38} When the defendant exited the vehicle, the officer saw the defendant throw an

item into his mouth. The officer asked the defendant what he had placed in his mouth, and the
SCIOTO, 17CA3803                                                                                 17

defendant stated that it was a piece of paper. The officer told the defendant that the officer

believed the defendant was attempting to hide or destroy some form of drugs. The officer

ordered the defendant to open his mouth and found a white substance.                 The defendant

subsequently was charged with tampering with evidence and drug possession.

        {¶ 39} After his conviction, he appealed.      He argued that the state did not present

sufficient evidence to show that he knew a drug-related investigation was in progress or likely to

be instituted. The defendant asserted that the officer had been investigating him for driving

while under suspension and that his attempt to hide or destroy drugs did not impair evidence

related to that investigation.

        {¶ 40} The appellate court did not agree.        The court explained:      “[A]lthough the

investigation began as a routine traffic stop due to an expired registration sticker, it escalated to

the discovery of fictitious plates and [the defendant]’s driver’s license, which resulted in the need

to arrest [the defendant] and impound the vehicle.” Id. at ¶21. The court stated that the

defendant “would expect to be searched by police upon being placed under arrest.” Id. at ¶22.

The court thus believed that the evidence sufficiently showed that the defendant knew an

investigation into his possession of drugs was likely at the time he placed the paper containing

cocaine in his mouth. Id.

        {¶ 41} In State v. Walker, 9th Dist. Summit No. 25744, 2011-Ohio-5779, the court

considered whether an individual, who was on parole, tampered with evidence. In Walker, law

enforcement officers saw the defendant carrying a backpack in an area where recent burglaries

had occurred. One of the officers was familiar with the defendant and knew that he had prior

arrests for burglary. The officers later observed the defendant and a group of others near the
SCIOTO, 17CA3803                                                                                                18

back door of a house. When the group saw the officers approach, they quickly walked away.

The officers believed that they had interrupted a burglary in process. After the officers stopped

the defendant, they noted that he no longer had the backpack they previously saw him carrying.

When the officers recovered the backpack, they found an unloaded weapon with the serial

number removed. The officers subsequently arrested the defendant. He later was charged with

and convicted of tampering with evidence, among other things.

        {¶ 42} The defendant appealed his tampering with evidence conviction. He asserted that

the state failed to present sufficient evidence that at the time he concealed the backpack, he knew

that an official proceeding or investigation was in progress or likely to be instituted. The

appellate court disagreed. The court noted that at the time of the incident, the defendant “was on

parole,” “had been informed of the rules he was required to follow while on parole,” “was in

violation of his parole at the time of the incident,” “was directly informed of his violations,”

“failed to attend the hearing” regarding his parole violations, and “failed to communicate with his

parole officer.” Id. at ¶22. The court explained: “In light of the evidence that [the defendant]

knew he was in violation of his parole and that he failed to appear at a court hearing on that

violation, it is reasonable to infer that [the defendant] knew an official investigation ‘[wa]s about

to be or likely to be instituted’ when he was spotted by the officers.” Id. The court additionally

observed that the weapon inside the concealed backpack “could have been used in the

investigation against him.” 3         Id.   The court thus affirmed the defendant’s tampering with

evidence conviction.


        3
           The court did not, however, clarify whether the weapon could be used in the investigation into the parole
violations or the burglaries.
SCIOTO, 17CA3803                                                                              19

        {¶ 43} In In re T.R.J., 11th Dist. Lake No. 2016-Ohio-7160, the court concluded that the

evidence failed to show that a juvenile tampered with evidence. In T.R.J., officers responded to

a complaint that a group of juveniles had broken into a building. Upon arrival, the officers

peered into the windows and saw T.R.J. “approach a garbage bag and manipulate the trash bag

within the can.”   Id. at ¶6. The officers believed that the juvenile had placed something

between the garbage can and the liner. When the juveniles exited the building, the officers

arrested them for trespassing. One of the officers went inside the building and found a bag of

marijuana in the garbage can.

        {¶ 44} T.R.J. later was adjudicated delinquent for tampering with evidence.           He

appealed and asserted that the evidence failed to show that he concealed evidence while knowing

of an ongoing investigation or likely investigation into his possession of marijuana. He argued

that at the time he placed the marijuana into the garbage can, he did not have any knowledge of a

likely investigation into his possession of marijuana. The appellate court agreed. The court

noted that when the officers initially arrived on the scene, they were investigating an alleged

breaking-and-entering and had no focus on marijuana use or possession until after they

discovered the marijuana. The court thus reversed the juvenile’s delinquency adjudication for

tampering with evidence.

        {¶ 45} In State v. Moulder, 2nd Dist. Greene No. 08-CA-108, 2009-Ohio-5871, the court

determined that the evidence failed to support the defendant’s tampering with evidence

conviction. In that case, the officer arrested the defendant for speeding. After the defendant

started the booking process, the arresting officer discovered a bag of crack cocaine in the

backseat of the police cruiser.     The defendant subsequently was charged with cocaine
SCIOTO, 17CA3803                                                                                20

possession, possession of criminal tools, and tampering with evidence.

        {¶ 46} On appeal, the defendant argued, in part, that his tampering with evidence

conviction was against the manifest weight of the evidence. The appellate court agreed. The

court explained that at the time the defendant

        allegedly dropped the cocaine on the floorboard of the cruiser, the only
        “investigation” that had taken place was his alleged speeding violation. The
        cocaine could not have been used in proving the speeding violation. The routine
        administrative processing or “booking” of [the defendant] into the jail cannot be
        considered an “investigation” in the sense contemplated by the statute.

Id. at ¶7.

        {¶ 47} In the case sub judice, after our review of the record we believe that the state

presented sufficient evidence that would allow a reasonable fact-finder to conclude that at the

time appellant attempted to dispose of the heroin in a trash can, appellant knew that an official

investigation was in progress or was about to be or likely to be instituted. Just like the defendant

in Wallace, at the time of appellant’s alleged tampering with evidence, he was under arrest for

violating parole.   Additionally, appellant knew that the officers were investigating him for

violating parole. Certainly, a parole investigation constitutes an official investigation. Thus,

the evidence shows that at the time of appellant’s alleged tampering, he knew that an official

investigation was in progress, i.e., an investigation into his parole violation.

        {¶ 48} Additionally, similar to the officers in Cheesman, Wallace, and Sharp, the officers

in the case sub judice relayed their queries regarding whether appellant possessed any contraband

before appellant’s alleged tampering. In the case at bar, the officers went further than the

officers in Wallace and Sharp and did not simply question whether he possessed contraband.

Instead, the officers here, like the officers in Cheesman, warned appellant that he could be
SCIOTO, 17CA3803                                                                               21

charged with additional crimes if found to be carrying contraband into the jail. The officers thus

gave appellant specific notice that he would be subjected to additional scrutiny at the jail to

investigate whether he had, in fact, carried any contraband into the jail. Appellant thus had

knowledge that a further investigation into whether he possessed contraband would likely occur

at the jail.

         {¶ 49} Moreover, although appellant’s parole violation is not the same as the homicide

considered in Martin, common sense nevertheless suggests that a parole violator who is under

arrest will be subject to a search for contraband before being placed in a jail cell. Indeed, the

prosecutor argued during closing argument to the jury: “Everybody should know it’s

commonsense that the jail isn’t going to do just a little frisk and throw you back in there in

general population without thoroughly searching you for drugs, or weapons, or any other kind of

contraband that you shouldn’t have in jail.”

         {¶ 50} Moreover, we believe that Barry is distinguishable from the case at bar. In

Barry, the defendant had no indication, before the concealment, that law enforcement officers

were hunting for any particular evidence or suspected the defendant of drug-related crimes.

Instead, in Barry, the defendant concealed the drugs before she ever encountered law

enforcement officers. Barry thus involved “preemptive measure[s] as opposed to a reaction to a

likely investigation of a recent criminal act.” State v. Shaw, 8th Dist. Cuyahoga No. 105111,

2017-Ohio-7404, 24. In contrast, in the case at bar, appellant attempted to dispose of the

evidence after the officers arrested him for violating parole and after the officers warned him of

the consequences of being caught with contraband in jail. His attempt to dispose of the evidence

was a “reaction to a likely investigation of a * * * criminal act,” and not a preemptive measure to
SCIOTO, 17CA3803                                                                              22

avoid detection. Id. Appellant knew the officers were investigating him for violating parole

and knew that he likely would be subject to a more thorough search at the jail.

        {¶ 51} We also find T.R.J. and Moulder distinguishable. In T.R.J., the juvenile hid the

drugs before the juvenile was aware that law enforcement officers were on the scene to

investigate an alleged breaking-and-entering.       Contrastingly, in the case at bar, appellant

attempted to dispose of the drugs with knowledge that he was under arrest, being investigated for

violating parole, and would be subject to additional search procedures at the jail.

        {¶ 52} In Moulder, the defendant allegedly hid drugs while being transported to jail for a

speeding violation. While appellant also hid drugs while being escorted to jail, we nevertheless

find Moulder distinguishable. At the time the defendant concealed the drugs in Moulder, the

officer, unlike the officers in the case at bar, had not repeatedly warned the defendant that he

could be charged with additional crimes if he were found in possession of contraband. Thus, the

officer in Moulder had not forewarned the defendant of the consequences of possessing

contraband in jail. In the case at bar, however, the officers did forewarn appellant of the

consequences of possessing contraband in jail. Furthermore, unlike appellant, the defendant in

Moulder was not being investigated for violating parole.

        {¶ 53} Finally, even if we accept for purposes of argument that appellant lacked

knowledge that an investigation into his possession of or trafficking in heroin was likely at the

time he attempted to dispose of it, he did not lack knowledge that the officers were investigating

him for violating parole and that he would be searched for contraband more thoroughly once he
SCIOTO, 17CA3803                                                                                            23

arrived at the jail.4 We therefore disagree with appellant that the state failed to present sufficient

evidence to establish that he knew an official investigation was in progress or was about to be or

likely to be instituted.

                                                       B

         {¶ 54} The second element requires the state to establish that the defendant altered,

destroyed, concealed, or removed the potential evidence. To the extent appellant contends that

the evidence fails to show that he altered, destroyed, concealed, or removed evidence, we do not

agree.       “‘A defendant’s act of removing contraband from his or her person can constitute

concealment or removal if done to avoid discovery.’” State v. Workman, 2015-Ohio-5049, 52
N.E.3d 286 (3rd Dist.), ¶58, quoting State v. Straley, 2d Dist. Clark No. 2012–CA–34,

2013-Ohio-510, 2013 WL 596538, ¶9, citing State v. Colquitt, 2d Dist. Clark No. 98–CA–71,

1999 WL 812313, *5 (Sept. 24, 1999). Thus, a “trier of fact could reasonably infer that placing

[an item] in a trash bin constitute[s] concealment or removal.” Workman at ¶58.

         {¶ 55} In the case sub judice, appellant threw the heroin in a trash can. A trier of fact

could reasonably conclude that appellant’s attempt to dispose of the heroin shows that he altered,

destroyed, concealed, or removed the heroin. We therefore disagree with appellant that the state

failed to present sufficient evidence to establish this element.

                                                       C

         {¶ 56} The third element contained in the tampering with evidence statute “requires

proof that the defendant intended to impair the value or availability of evidence that related to an


         4
           Our discussion of the third element, infra, will address whether the evidence sufficiently shows that
appellant tampered with evidence related to that investigation or likely investigation.
SCIOTO, 17CA3803                                                                               24

existing or likely official investigation or proceeding.” Straley at syllabus. In other words, “the

evidence tampered with must have some relevance to an ongoing or likely investigation” of

which the defendant has knowledge. Straley at ¶16.

        {¶ 57} In Straley, the court determined that the evidence failed to show that the evidence

tampered with related to the ongoing or likely investigation of which the defendant had

knowledge. In Straley, law enforcement officers stopped the defendant’s vehicle for erratic

driving. Although the officers detected an odor of alcohol emanating from the defendant, they

decided not to pursue an investigation. The officers would not, however, allow the defendant to

drive home. As the officers tried to arrange a ride home for the defendant, the defendant

announced that she needed to urinate. Afterwards, one of the officers walked to the area where

the defendant had urinated and discovered a clear plastic bag covered with urine. The officer

believed the bag contained crack cocaine. The officers subsequently arrested the defendant, and

she later was charged with trafficking in drugs, possession of drugs, and tampering with

evidence.

        {¶ 58} Following her conviction on all counts, the defendant appealed. The court of

appeals reversed the defendant’s tampering with evidence conviction. The court determined that

the evidence failed to show that the defendant acted with purpose to impair the value of evidence

in an ongoing or likely investigation into her (1) driving under the influence of alcohol, or (2)

public urination. The court concluded that the bag of drugs did not relate to a current or likely

investigation.

        {¶ 59} On further appeal, the Ohio Supreme Court agreed with the appellate court’s

decision. The court explained that “the evidence tampered with must have some relevance to an
SCIOTO, 17CA3803                                                                                25

ongoing or likely investigation to support a tampering charge.” Id. at ¶16. The court further

held that the evidence tampered with must relate to “the one that the defendant knows is ongoing

or is likely to be instituted.” Id.

        {¶ 60} The court applied these rules to the defendant’s conviction and determined that

the evidence failed “to suggest that the officers were conducting or likely to conduct an

investigation into trafficking or possession of cocaine when [the defendant] discarded the

baggie.” Id. at ¶19. The court additionally pointed out that the “baggie of cocaine did not relate

to either an ongoing investigation of driving while under the influence of alcohol or driving

without a license and had no evidentiary value to a likely investigation of public urination.” Id.

The court thus concluded that the evidence failed to adequately support the defendant’s

tampering with evidence conviction.

        {¶ 61} In the case sub judice, appellant contends that Straley illustrates that he did not

tamper with evidence related to an ongoing or likely investigation because no evidence indicated

that he knew the officers were investigating or likely to investigate his possession of or

trafficking in heroin. We believe, however, that appellant focuses too narrowly on the nature of

the investigation. Instead, as we discussed above, the officers were investigating appellant for

violating parole. They also warned appellant about the consequences of conveying contraband

into the jail and appellant knew–or was willfully ignorant, if not–that he would be further

scrutinized at the jail. The evidence appellant allegedly tampered with (heroin) could have

relevance to the officers’ parole-violation investigation or to whether he conveyed contraband

into the jail.     Therefore, the evidence shows that appellant knew he was under investigation for

violating parole, knew that conveying drugs into the jail constituted a crime, and could
SCIOTO, 17CA3803                                                                               26

reasonably expect to be more thoroughly searched for contraband at the jail. Thus, by disposing

of the evidence immediately before entering the jail-house doors, appellant impaired the

availability of that evidence for use in an ongoing parole-violation investigation or in a likely

investigation into whether he had conveyed illegal drugs into a detention facility.

        {¶ 62} Despite his knowledge and the officers’ warnings, appellant attempted to dispose

of heroin by throwing it in the trash can. This evidence adequately shows that appellant had a

purpose to impair the use of the heroin as evidence. Workman at ¶59 (“disposing of an item in a

trash bin demonstrates the requisite intent—‘with purpose’—of impairing an item’s availability

as evidence in an investigation.”).        Additionally, even when a defendant’s attempted

concealment ultimately proves unsuccessful, as in the case sub judice, this failure “has no effect

on a sufficiency-of-the-evidence analysis.” State v. Jackson, 1st Dist. Hamilton No. C–140178,

2014-Ohio-5008, 2014 WL 5840033, ¶15. We therefore disagree with appellant that the state

failed to present sufficient evidence to establish that he possessed a purpose to impair the

potential evidence’s availability or value in the proceeding or investigation of which he had

knowledge.

        {¶ 63} Based upon all of the circumstances in the case sub judice, we believe that the

state presented sufficient evidence to support appellant’s tampering with evidence conviction.

For similar reasons, we do not believe that appellant’s tampering with evidence conviction is

against the manifest weight of the evidence. The case at bar is not one of those exceptional

cases in which the evidence weighs heavily against conviction.           Here, the state presented

substantial competent, credible evidence upon which the jury could have concluded, beyond a

reasonable doubt, that all of the essential elements of the offense had been established.
SCIOTO, 17CA3803                                                                                  27

        {¶ 64} Accordingly, based upon the foregoing reasons, we overrule appellant’s first

assignment of error.

                                                 III

        {¶ 65} In his second assignment of error, appellant asserts that the state did not present

sufficient evidence to support his possession of heroin and trafficking in heroin convictions, or

alternatively, that the convictions are against the manifest weight of the evidence.

                                                  A

        {¶ 66} Appellant first challenges his trafficking in heroin conviction. He contends that

the officer’s testimony that appellant informed the officers that he was delivering the heroin to

“some guy in the Ville” fails to show that he knowingly sold or offered to sell heroin or that he

prepared the heroin for an intended sale.

        {¶ 67} R.C. 2925.03(A)(2) sets forth the offense of drug trafficking as charged in the

indictment and states:

                No person shall knowingly * * *
                ****
                (2) Prepare for shipment, ship, transport, deliver, prepare for distribution,
        or distribute a controlled substance or a controlled substance analog, when the
        offender knows or has reasonable cause to believe that the controlled substance or
        a controlled substance analog is intended for sale or resale by the offender or
        another person.

As used in this statute, selling includes delivering, bartering, exchanging, transferring, or gifting.

 See R.C. 2925.01(A) (incorporating R.C. 3719.01 definitions) and 3719.01(AA) (defining

“sale”). This definition is broader than the common dictionary definition of “sale.” State v.

Adkins, 80 Ohio App. 3d 211, 221, 608 N.E.2d 1152, 1159 (4th Dist.1992); accord Drug

trafficking—Elements, Baldwin’s Oh. Prac.Crim. L., Section 107:2 (3d ed.). “Ohio has adopted
SCIOTO, 17CA3803                                                                                 28

a definition of ‘sale’ of controlled substances that is broad in scope, calculated to include all

transfers of controlled substances regardless of the presence or absence of consideration

therefor.” State v. Albritton, 6th Dist. Wood No. WD–80–48, 1980 WL 351681, *6 (Dec. 26,

1980). Consequently, “[i]n a prosecution for offering to sell a controlled substance, the state is

not required to prove that there was a sale or even that the controlled substance existed. A

defendant may be convicted, even in the absence of a completed drug sale, if the defendant

committed any element of drug trafficking incident to an aborted sale. * * * The term ‘offer to

sell’ includes a person who offers to provide narcotics as a link in the chain of supply, and

whether the person intends to act as agent for the seller or buyer is immaterial.”             Drug

trafficking—Elements, Baldwin’s Oh. Prac.Crim. L., Section 107:2 (3d ed.) (footnotes omitted);

accord State v. Harris, 89 Ohio App. 3d 147, 148–49, 623 N.E.2d 1240, 1241 (8th Dist.1993)

(upholding defendant’s drug trafficking conviction when she retrieved black sock from her

person and handed to third person who ultimately delivered sock containing controlled substance

to confidential informant). “This essentially means that a person who knowingly transfers or

offers to transfer narcotics is guilty of selling or offering to sell narcotics within the meaning of

R.C. 2925.03.”     State v. Latina, 13 Ohio App. 3d 182, 187, 468 N.E.2d 1139, 1146 (8th

Dist.1984).

        {¶ 68} In State v. Curry, 10th Dist. Franklin No. 99AP–862, 2000 WL 675110 (May 25,

2000), the defendant asserted that the state failed to present sufficient evidence to support his

drug trafficking conviction and that his conviction was against the manifest weight of the

evidence when the state failed to present direct evidence that the defendant received money in

exchange for drugs.      In Curry, an undercover narcotics officer obtained drugs from the
SCIOTO, 17CA3803                                                                                29

defendant via a third party. The officer met with the third party in an undercover capacity and

informed her that he wished to purchase cocaine. The officer gave her $1,300. The third party

stated that she needed to contact her supplier. A short time later, the third party met the

defendant in a parking lot. The defendant entered the third party’s vehicle carrying a red and

black Doritos chip bag, but left her vehicle without this bag. Shortly thereafter, the third party

presented the Doritos bag to the undercover officer. Inside the bag was one ounce of cocaine.

The defendant subsequently was charged and convicted of drug trafficking. On appeal, the

defendant asserted that his conviction could not stand because, inter alia, no one observed money

exchanged.

        {¶ 69} The appellate court, however, rejected the defendant's arguments and explained:


        We find unpersuasive defendant’s contention that the evidence failed to show a
        “sale” where the state’s witnesses did not observe money being exchanged
        between Pelfrey and defendant. R.C. 2925.01(A) “incorporates the R.C.
        3719.01(EE) definition of ‘sale’ into the drug statutes,” a definition that is
        “broader than the common dictionary definition of ‘sale.’” State v. Adkins (1992),
        80 Ohio App. 3d 211, 221, 608 N.E.2d 1152. R.C. 3719.01(AA) defines “[s]ale”
        to include “delivery, barter, exchange, transfer, or gift, or offer thereof, and each
        transaction of those natures made by any person, whether as principal, proprietor,
        agent, servant, or employee.”

Id. at *4.

        {¶ 70} We likewise reject appellant’s argument that the evidence fails to support his

trafficking conviction simply because the officers did not witness appellant transfer heroin to

anyone in exchange for cash. Instead, the word “sale,” as used in R.C. 2925.03(A)(1), is broadly

defined to include delivery, barter, exchange, transfer, or gift.       The officers testified that

appellant admitted he intended to deliver the heroin to an individual “in the Ville.” Appellant
SCIOTO, 17CA3803                                                                             30

thus indicated that he was transporting the heroin with knowledge that he would deliver it to

another individual.   As we already stated, “deliver” satisfies the drug-trafficking statute’s

definition of “sale.” Thus, because appellant admitted that he transported the heroin with the

intention to deliver it to a third person, the evidence more than adequately shows that appellant

transported heroin while knowing that it was intended for “sale.” Therefore, sufficient evidence

supports appellant’s R.C. 2925.03(A)(2) trafficking in heroin conviction. For similar reasons,

we do not believe that his conviction is against the manifest weight of the evidence.

                                                B

                                          POSSESSION

        {¶ 71} Appellant next argues that the state’s evidence fails to show that he knowingly

possessed heroin. He points out that before the officers placed him into the vehicle to transport

him to jail, the officers searched him, yet they did not locate any heroin on his person.

Appellant contends that the discovery of heroin in the trash can after he stepped out of the

vehicle fails to support a finding that he knowingly possessed the heroin.

        {¶ 72} R.C. 2925.11(A) provides: “No person shall knowingly obtain, possess, or use a

controlled substance or a controlled substance analog.” R.C. 2925.01(K) defines “possession”

as “having control over a thing or substance, but may not be inferred solely from mere access to

the thing or substance through ownership or occupation of the premises upon which the thing or

substance is found.” Whether a defendant knowingly possessed a controlled substance “is to be

determined from all the attendant facts and circumstances available.” State v. Teamer, 82 Ohio

St.3d 490, 492, 696 N.E.2d 1049 (1998); accord State v. Corson, 4th Dist. Pickaway No. 15CA4,

2015–Ohio–5332, ¶13.
SCIOTO, 17CA3803                                                                                31

        {¶ 73} Possession may be actual or constructive. State v. Butler, 42 Ohio St. 3d 174,

175, 538 N.E.2d 98 (1989) (“To constitute possession, it is sufficient that the defendant has

constructive possession * * *.”); State v. Hankerson, 70 Ohio St. 2d 87, 434 N.E.2d 1362 (1982),

syllabus. “‘Actual possession exists when the circumstances indicate that an individual has or

had an item within his immediate physical possession.’” State v. Kingsland, 177 Ohio App. 3d
655, 2008–Ohio–4148, 895 N.E.2d 633, ¶13 (4th Dist.), quoting State v. Fry, 4th Dist. Jackson

No. 03CA26, 2004–Ohio–5747, 2004 WL 2428439, ¶39. “Constructive possession exists when

an individual knowingly exercises dominion and control over an object, even though that object

may not be within his immediate physical possession.” Hankerson, syllabus; State v. Brown, 4th

Dist. Athens No. 09CA3, 2009–Ohio–5390, 2009 WL 3236206, ¶19.                  For constructive

possession to exist, the state must show that the defendant was conscious of the object’s

presence. Hankerson, 70 Ohio St. 2d at 91, 434 N.E.2d 1362; Kingsland at ¶13; accord State v.

Huckleberry, Scioto App. No. 07CA3142, 2008–Ohio–1007, 2008 WL 623342, ¶34; State v.

Harrington, Scioto App. No. 05CA3038, 2006–Ohio–4388, 2006 WL 2457218, ¶15. Both

dominion and control, and whether a person was conscious of the object’s presence, may be

established through circumstantial evidence. E.g., Brown at ¶19; see, e.g., State v. Jenks, 61
Ohio St. 3d 259, 574 N.E.2d 492 (1991), paragraph one of the syllabus (stating that

“[c]ircumstantial evidence and direct evidence inherently possess the same probative value”).

        {¶ 74} In the case sub judice, we believe that the state presented sufficient evidence to

establish that appellant knowingly possessed heroin.       One of appellant’s parole officers,

Matthew Stuntebeck, testified that appellant appeared fidgety upon his arrival at the jail.

Stuntebeck explained that appellant appeared to have “something in his hand and kind of had his
SCIOTO, 17CA3803                                                                             32

hands in the back of his pants.” Stuntebeck then observed appellant drop something in the trash

can. Stuntebeck retrieved the item from the trash can. Stuntebeck stated that the trash can was

completely empty, except for a “really thin smashed Pall Mall cigarette package” that contained a

powdery substance wrapped inside a small plastic bag. When Stuntebeck asked appellant about

the item, appellant indicated that it was “dope.” Stuntebeck further inquired whether it was

heroin, and appellant responded, “Yeah, something like that.” This evidence, if believed, more

than amply shows that appellant possessed the heroin immediately before discarding it in the

trash can and that he knew he possessed the heroin before discarding it.          Consequently,

sufficient evidence supports his possession of heroin conviction. For these same reasons, we do

not believe that his conviction is against the manifest weight of the evidence.

        {¶ 75} Accordingly, based upon the foregoing reasons, we overrule appellant’s second

assignment of error and affirm the trial court’s judgment.

                                                                        JUDGMENT AFFIRMED.
SCIOTO, 17CA3803                                                                                33



                                      JUDGMENT ENTRY

        It is ordered that the judgment be affirmed and that appellee recover of appellant the costs
herein taxed.
        The Court finds there were reasonable grounds for this appeal.
        It is ordered that a special mandate issue out of this Court directing the Scioto County
Common Pleas Court to carry this judgment into execution.
        If a stay of execution of sentence and release upon bail has been previously granted, it is
continued for a period of sixty days upon the bail previously posted. The purpose of said stay is
to allow appellant to file with the Ohio Supreme Court an application for a stay during the
pendency of the proceedings in that court. The stay as herein continued will terminate at the
expiration of the sixty day period.
        The stay will also terminate if appellant fails to file a notice of appeal with the Ohio
Supreme Court in the forty-five day period pursuant to Rule II, Sec. 2 of the Rules of Practice of
the Ohio Supreme Court. Additionally, if the Ohio Supreme Court dismisses the appeal prior to
the expiration of said sixty days, the stay will terminate as of the date of such dismissal.
        A certified copy of this entry shall constitute that mandate pursuant to Rule 27 of the
Rules of Appellate Procedure.

        Harsha, J. & McFarland, J.: Concur in Judgment & Opinion

                                                     For the Court




                                                     BY:
                                                     Peter B. Abele, Judge
SCIOTO, 17CA3803                                                                           34



                                  NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment entry and the
time period for further appeal commences from the date of filing with the clerk.